Citation Nr: 1527617	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with a major depressive disorder and alcohol abuse, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel





INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000 and from January 2003 to July 2003.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Service connection was granted and an initial rating of 30 percent was assigned effective as of October 31, 2008, for PTSD therein.  The Veteran initiated an appeal of this determination with respect to the rating assigned.  Following a May 2013 rating decision by the RO which increased the initial rating to 50 percent effective October 31, 2008, the Veteran perfected his appeal.  Review of his paper and electronic claims files at this time shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED for additional development.


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's claim for a higher rating for service-connected PTSD cannot occur yet.  Undertaking further development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

Here, VA treatment records dated into January 2014 are available.  Some concern psychological care for the Veteran.  Others dated from January 2014 to present therefore likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A private psychological examination of the Veteran dated in October 2009 also is available.  It is possible that another examination of him or private treatment records concerning his psychological care exist.  The Veteran must be asked to submit or provide enough information to identify and locate any along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  In a higher rating context, this means that the examination must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The only VA medical examination concerning the Veteran's service-connected PTSD was in May 2009.  It thus is around six years old.  A new examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In addition to being dated, however, the aforementioned examination is not adequate.  It did not include consideration of the VA treatment records created after May 2009 or the October 2009 private psychological examination.  It also did not include consideration of any VA or private treatment records or private psychological examinations that will be procured on remand.  Even if adequate when conducted, the aforementioned examination may not be contemporaneous.  The Veteran's representative suggested a change in severity of the Veteran's PTSD in a May 2014 statement.  VA treatment records also suggest such a change.  Arrangements, in sum, must be made for a new VA medical examination.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA psychological and psychiatric treatment records dated from January 2014 to the present.  Associate all records received with the paper or electronic claims file.  Notify him and his representative of any lack of success regarding the aforementioned.

2.  Ask the Veteran to either submit any outstanding private treatment records concerning his psychological care and private psychological examinations or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative of any lack of success in this regard.

3.  Then, arrange for the Veteran to undergo a VA medical examination regarding his service-connected PTSD.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.

4.  Finally, readjudicate this matter.  Issue a rating decision if the determination made is wholly or partially favorable to the Veteran and a supplemental statement of the case (SSOC) if it is wholly or partially unfavorable to him.  Provide a copy of the rating decision and/or SSOC to him and his representative, and place a copy in the paper or electronic claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

